DETAILED ACTION
Claims 1-3, 5, 7-8, 11-12, 15-16, 18-19, 22-23, 25, 29-30, and 32-33 are allowed.
Claims 4, 6, 10, 13, 14, 20, 21, 31, and 34 are canceled.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2020 was filed after the mailing date of the Notice of Allowability on 07/13/2020 and with the Request for Continued Examination of 08/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/08/2020 was filed after the mailing date of the Notice of Allowability on 10/05/2020 and with the Request for Continued Examination of 10/05/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statements (IDS) submitted on 12/21/2020 and 03/30/2021 were filed after the mailing date of the Notice of Allowability on 12/17/2020 and with the Request for Continued Examination of 12/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Victor on 07/01/2020.

This listing of claims will replace all prior versions, and listings, of claims in the application:

Listing of Claims
1.	(Currently Amended) A computer program product for maintaining source data in a repository, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause operations, the operations comprising:
	initiating a full copy operation to copy the source data to a full copy in the repository; 
	creating point-in-time copies at different point-in-times of the source data, wherein a plurality of the point-in-time copies occur while the source data is being copied to the full copy in the repository; 
, for each point-in-time of the point-in-time copies, copy information indicating a point-in-time of the point-in-time copy and change information indicating changes to the source data occurring from the point-in-time while the point-in-time copy is open; 
	in response to creating each of the point-in-time copies following a previous point-in-time copy of the point-in-time copies and completing the previous point-in-time copy, transmitting to the repository the change information for the completed previous point-in-time copy, indicating source data that changed between a previous point-in-time of the completed previous point-in-time copy and a completion time the previous point-in-time copy completed, and transmitting point-in-time data comprising the source data indicated in the change information before the source data was changed between the previous point-in-time and the completion time; 
in response to creating each of the point-in-time copies following a previous point-in-time copy, copying to the full copy in the repository data that changed between the previous point-in-time and the completion time; and
	in response to a restore request having a restore time, copying to a restore copy the full copy and point-in-time data indicated in multiple instances of the change information for multiple of the point-in-time copies for point-in-times that are one of less than the restore time and after the restore time 

 	2.	(Currently Amended) The computer program product of claim 1, wherein the previous[[-]] point-in-time copy is completed in response to at least one of freezing the previous point-in-time copy or creating the point-in-time copy following the previous point-in-time copy. 
 

 
	4.	(Canceled)
 
 	5.	(Currently Amended) The computer program product of claim [[4]] 1, wherein the operations further comprise:
	allowing access to the restore copy in response to copying the point-in-time data copying the full copy to the restore copy has completed. 
 
	6.	(Canceled)  
 
	7.	(Currently Amended) The computer program product of claim [[4]] 1, wherein the copying to the restore copy the point-in-time data as of the restore time further comprises[[:]] copying the point-in-time data 

 	8.	(Currently Amended) The computer program product of claim 7, wherein the copying the point-in-time data 

	determining from the determined point-in-time data a most recent of the point-in-time data in the repository for the point-in-time copies prior to the restore time, wherein the most recent of the point-in-time data is copied to the restore copy. 
 
9-10.	(Canceled) 
 
	11.	(Currently Amended) The computer program product of claim 7, wherein the copying the point-in-time data 
	determining point-in-time data from the change information in the repository for each of the point-in-time copies at and after the restore time; and
	determining from the determined point-in-time data the point-in-time data closest to the restore time in the repository wherein the determined point-in-time data closest to the restore time is copied to the restore copy. 
 
 12.	(Currently Amended) A system for maintaining source data in a repository, comprising:
a processor; and
a computer readable storage medium including program instructions executed by the processor to perform operations, the operations comprising:
	initiating a full copy operation to copy the source data to a full copy in the repository; 

creating, for each point-in-time of the point-in-time copies, copy information indicating a point-in-time of the point-in-time copy and change information indicating changes to the source data occurring from the point-in-time while the point-in-time copy is open; 
	in response to creating each of the point-in-time copies following a previous point-in-time copy of the point-in-time copies and completing the previous point-in-time copy, transmitting to the repository the change information for the completed previous point-in-time copy, indicating source data that changed between a previous point-in-time and a completion time the point-in-time copy completed, and transmitting point-in-time data comprising the source data indicated in the change information before the source data was changed between the previous point-in-time and the completion time; 
in response to creating each of the point-in-time copies following a previous point-in-time copy, copying to the full copy in the repository data that changed between the previous point-in-time and the completion time; and
	in response to a restore request having a restore time, copying to a restore copy the full copy and point-in-time data indicated in multiple instances of the change information for multiple of the point-in-time copies for point-in-times that are one of less than the restore time and after the restore time 
 
	13-14.	(Canceled)
 
	15.	(Currently Amended) The system of claim [[13]] 12, wherein the copying to the restore copy the point-in-time data as of the restore time further comprises[[:]] copying the point-in-time data 
 
	16.	(Currently Amended) The system of claim 15, wherein the copying the point-in-time data 
	determining point-in-time data from the change information in the repository for each of the point-in-time copies at and prior to the restore time; and
	determining from the determined point-in-time data a most recent of the point-in-time data in the repository for the point-in-time copies prior to the restore time, wherein the most recent of the point-in-time data is copied to the restore copy. 
 
17.	(Canceled)
 
	18.	(Currently amended) The system of claim 15, wherein the copying the point-in-time data 
	determining point-in-time data from the change information in the repository for each of the point-in-time copies at and after the restore time; and
	determining from the determined point-in-time data the point-in-time data closest to the restore time in the repository wherein the determined point-in-time data closest to the restore time is copied to the restore copy. 

 	19.	(Currently Amended) A method, comprising: 
	initiating a full copy operation to copy source data to a full copy in a repository; 
	 creating point-in-time copies at different point-in-times of source data, wherein a plurality of the point-in-time copies occur while the source data is being copied to the full copy in the repository; 
creating, for each point-in-time of the point-in-time copies, copy information indicating a point-in-time of the point-in-time copy and change information indicating changes to the source data occurring from the point-in-time while the point-in-time copy is open; 
	in response to creating each of the point-in-time copies following a previous point-in-time copy of the point-in-time copies and completing the previous point-in-time copy, transmitting to the repository the change information for the completed previous point-in-time copy, indicating source data that changed between a previous point-in-time of the completed previous point-in-time copy and a completion time the previous point-in-time copy completed, and transmitting point-in-time data comprising the source data indicated in the change information before the source data was changed between the previous point-in-time and the completion time; 
in response to creating each of the point-in-time copies following a previous point-in-time copy, copying to the full copy in the repository data that changed between the previous point-in-time and the completion time; and
	in response to a restore request having a restore time, copying to a restore copy the full copy and point-in-time data indicated in multiple instances of the change information for multiple of the point-in-time copies for point-in-times that are one of less than the restore time and after the restore time 
 	
20-21.	(Canceled)
 
 	22.	(Currently Amended) The method of claim [[20]] 19, wherein the copying to the restore copy the point-in-time data as of the restore time further comprises[[:]] copying the point-in-time data 
 
	23.	(Currently Amended) The method of claim 22, wherein the copying the point-in-time data 
	determining point-in-time data from the change information in the repository for each of the point-in-time copies at and prior to the restore time; and
	determining from the determined point-in-time data a most recent of the point-in-time data in the repository for the point-in-time copies prior to the restore time, wherein the most recent of the point-in-time data is copied to the restore copy. 
 
24.	(Canceled) 
 
	25.	(Currently Amended) The method of claim 22, wherein the copying the point-in-time data 
	determining point-in-time data from the change information in the repository for each of the point-in-time copies at and after the restore time; and
	determining from the determined point-in-time data the point-in-time data closest to the restore time in the repository wherein the determined point-in-time data closest to the restore time is copied to the restore copy. 

26-28. 	(Canceled) 

	29.	(Currently Amended) The system of claim 12, wherein the previous[[-]] point-in-time copy is completed in response to at least one of freezing the previous point-in-time copy or creating the point-in-time copy following the previous point-in-time copy. 

	30. 	(Currently Amended) The system of claim [[13]] 12, wherein the operations further comprise:
	allowing access to the restore copy in response to copying the point-in-time data copying the full copy to the restore copy has completed. 

31.	(Canceled)

	32.	(Currently Amended) The method of claim 19, wherein the previous[[-]] point-in-time copy is completed in response to at least one of freezing the previous point-in-time copy or creating the point-in-time copy following the previous point-in-time copy. 

33. 	(Currently Amended) The method of claim [[20]] 19, further comprising: 
	allowing access to the restore copy in response to copying the point-in-time data copying the full copy to the restore copy has completed. 

34.	(canceled)

Reasons for Allowance
Claims 1-3, 5, 7-8, 11-12, 15-16, 18-29, 22-23, 25, 29-30, and 32-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include Shackelford1, Uchida2, Kan3, Kundu4, [[and]] Goodman5 as provided in IDS 10/08/2020, and Sasson6 as provided in IDS 12/21/2020.

Shackelford teaches (FIG. 3, ¶ 0033) performing a point-in-time copy operation while continuous copy operations are in progress. Operations can be performed (Shackelford FIG. 2, ¶ 0031) from a continuous copy target volume B1 to a continuous copy target volume B2 in addition to previously performed point-in-time copy operations from continuous copy source volume A1 to continuous copy source volume A2. This point-in-time copy operation command is shown to render volume A1 a point-in-time copy source volume and volume A2 a point-in-time copy target volume in addition to their status as continuous copy volumes.

Uchida teaches (FIGs. 7-8) backing up a user disk to an OPC disk while also utilizing difference data storage over a period of time.
Uchida also teaches (FIGs. 9-10, ¶ 0083-0085) performing a specified restoration by merging unrestored data on the difference EC disk to the OPC disk in chronological order from oldest to newest then restoring data from the OPC disk to the user disk.

Kan teaches (FIGs. 7-8, ¶ 0179-0180) allowing quicker access to data and restoring data to a usable state despite incorrect timing. Kan can (ABST) restore data corresponding to a predetermined trigger in advance or alternatively return synthesized data.

Kundu teaches (¶ 0060) reverting a metadata copy and data changes in a redo log to standby metadata in a standby database. These changes can be (Kundu FIG. 4, ¶ 0061) a series of changes that are less than a target restore time. These changes can be (Kundu FIG. 4, ¶ 0065) a series of changes that are between a target restore time and a metadata snapshot time.

Goodman teaches (FIG. 5) a backup process involving a full copy as well as a subsequent incremental copy, both of which include data, configuration data, and file lists. Goodman teaches (FIG. 7) tracking filepaths, snapshot statuses (changed, unchanged, modified), and even snapshot IDs.

Sasson teaches (FIG. 2, ¶ 0034) creative pre-emptive copies of data before a modification is made and including a copy of the pre-modified data in the snapshot. Sasson ¶ 0035 teaches non-time-consistent snapshots.

The resulting claim limitations appear to be directed to creating different point-in-time copies during a full copy operation of source data and transmitting both change information and point-in-time data in response to an initiated creation, a previous initiated creation, and a previous completed creation of point-in-time copies, this being followed by an additional transmittal of data to the full copy, and performing a specialized restoration.

The preceding is but a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The prior art does teach a portion of the required elements, including Shackelford being interpreted as teaching transmitting point-in-time information after both creation and completion of previous point-in-time copies. Further, Goodman incorporates highly detailed management of snapshots in a point-in-time environment where copy information is directly and clearly addressed as it indicates a point-in-time (see Goodman snapshot IDs 732 being closely associated with t0-t2) and change information indicating changes (see Goodman snapshot status 731 showing created, modified and unchanged snapshot statuses). Further, Sasson shows relevance to restore times corresponding to a point-in-time of one of the point-in-times as opposed to the restore time of the restore request as recited at the end of the independent claim through the time associated with the non-time-consistent snapshot.
However, the claims appear to address the idea that point-in-time copies are meant to address inconsistencies that may arise from the operation of a full copy operation, whereas further inconsistencies may actually arise during the operation of even these point-in-time copies, this further addressed in part by at least the transmittal of the additional data to the full copy.
In this manner, maximum data coverage is the intended goal, which is typically not realized by other techniques unconcerned with even the smallest of differences in data that may occur.

The Examiner concludes that the cited references used in the previous rejection cannot be reasonably combined with other references in order to render the claims obvious as currently amended. Goodman and Sasson, while highly relevant to many of the claim limitations, does not appear to explicitly address what the Examiner is considering “micro-incremental” changes in a manner following the steps put forth by the current construction of the claims as well as functionality occurring after determined completion of particular steps.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. 

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        April 13, 2021 

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Shackelford, U.S. Patent Application Publication No. 2008/0313414
        2 Uchida et al., U.S. Patent Application Publication No. 2007/0294495
        3 Kan et al., U.S. Patent Application Publication No. 2008/0154914
        4 Kundu et al., U.S. Patent Application Publication No. 2008/0162590
        5 Goodman et al., U.S. Patent Application Publication No. 2012/0203742
        6 Sasson et al., U.S. Patent Application Publication No. 2011/0055500